Case 2:20-mj-10216-MAH Document1 Filed 07/28/20 Page 1 of 4 PagelD: 1

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA : Mag. No. 20-10216
Vv. : Hon. Michael A. Hammer
QI ZHUANG HUANG : CRIMINAL COMPLAINT

I, Joseph M. Espinoza, being duly sworn, state the following is true and
correct to the best of my knowledge and belief:

SEE ATTACHMENT A
I further state that I am a Task Force Officer with the United States Drug
Enforcement Administration, and that this complaint is based on the following
facts:

SEE ATTACHMENT B

Continued on the attached page and made a part hereof:
le sot sil

Joseph M. Espinozp
Task Fofce Officer
U.S. Drug Enforcernpént Administration

TFO Espinoza attested to this Complaint
by telephone pursuant to FRCP 4.1(b)(2)(A),
on July 28, 2020 in the District of New Jersey

  

HONORABLE MICHAEL A. HAMMER

UNITED STATES MAGISTRATE JUDGE Signature of Judicial Officer

 
Case 2:20-mj-10216-MAH Document1 Filed 07/28/20 Page 2 of 4 PagelD: 2

ATTACHMENT A

Count One
(Conspiracy to Commit Money Laundering)

On or about July 27, 2020, in the District of New Jersey and elsewhere,
defendant,

QI ZHUANG HUANG,

did knowingly and intentionally conspire and agree with others to conduct a
financial transaction affecting interstate and foreign commerce, which in fact
involved the proceeds of a specified unlawful activity, that is, the distribution of
a controlled substance, with the intent to promote the carrying on of such
specified unlawful activity, and knowing that the property involved in the
financial transaction represented the proceeds of some form of unlawful activity,
contrary to Title 18, United States Code, Section 1956(a)(1)(A)(i).

In violation of Title 18, United States Code, Section 1956(h) and Title 18,
United States Code, Section 2.
Case 2:20-mj-10216-MAH Document1 Filed 07/28/20 Page 3 of 4 PagelD: 3

ATTACHMENT B

I, Joseph M. Espinoza, am a Task Force Officer with the United
States Drug Enforcement Administration (“DEA”). I am fully familiar with the
facts set forth herein based on my own investigation, my conversations with
other law enforcement officers, and my review of reports, documents, and other
items of evidence. Where statements of others are related herein, they are related
in substance and part. Because this Complaint is being submitted for the sole
purpose of establishing probable cause to support the issuance of a complaint,
I have not set forth each and every fact that I know concerning this investigation.
Where I assert that an event took place on a particular date, I am asserting that
it took place on or about the date alleged.

1, Law enforcement has been investigating a drug trafficking and
money laundering organization (“DTO/MLO”) operating in New Jersey, New York,
California, Washington, and elsewhere. The DTO/MLO ships large quantities of
marihuana from the West Coast to the East Coast.

2. During their investigation into the DTO/MLO, law enforcement
learned how the DTO/MLO launders its narcotics proceeds. Specifically, law
enforcement learned that narcotics proceeds were laundered at a location in
Flushing, New York (the “Stash House”).

3. During their investigation, law enforcement learned that on or about
July 27, 2020, a member of the DTO/MLO (“Individual-1”) would be making a
delivery of narcotics proceeds to another individual, subsequently identified as
defendant Ql ZHUANG HUANG, at a location in Flushing, New York (the
“Location”). Based on the investigation, law enforcement learned that defendant
QI ZHUANG HUANG would be driving a white SUV.

4. Accordingly, on or about July 27, 2020, law enforcement conducted
surveillance of Individual-1. Law enforcement observed Individual-1 arrive at
the Location. Shortly thereafter, a white SUV, driven by defendant Ql ZHUANG
HUANG, drove to Indiviudal-1. Law enforcement then observed what appeared
to be a delivery of narcotics proceeds from Individual-1 to Ql ZHUANG HUANG.

5, Law enforcement continued to conduct surveillance of Ql ZHUANG
HUANG, who had driven away. When QI ZHUANG HUANG had stopped, law
enforcement approached him and asked what he was doing. He conveyed to law
enforcement that he had just received money and was going to receive more.
While speaking with to law enforcement, Ql ZHUANG HUANG conveyed there
was a bag on the floor on the passenger side of the vehicle that contained United
States currency. QI ZHUANG HUANG gave consent for law enforcement to open
the bag. Upon doing so, law enforcement saw an undetermined amount of
United States currency.
Case 2:20-mj-10216-MAH Document1 Filed 07/28/20 Page 4 of 4 PagelD: 4

6. Defendant Ql ZHUANG HUANG gave consent to law enforcement to
search his cell phone, and Ql ZHUANG HUANG provided the password. Upon
searching the phone, law enforcement found photos of money counters and
audio video footage of Ql ZHUANG HUANG carrying boxes into and out of a
residence.

Te Defendant Ql ZHUANG HUANG then directed law enforcement to a
particular location where he said he resided. Upon arriving at that location, law
enforcement learned that it was not, in fact, his residence; it was his daughter’s.
His daughter subsequently revealed the address of QI ZHUANG HUANG’s
residence, which was the address of the Stash House. This location was
corroborated by the video footage that was found on QI ZHUANG HUANG'S cell
phone.

8. Upon arriving at the Stash House, defendant Ql ZHUANG HUANG
brought law enforcement to the back door. He knocked on the back-door, and
his wife answered the door. Ql ZHUANG HUANG instructed his wife to let them
into the house, he gave law enforcement consent to search the house, and
directed law enforcement to the basement. During the search of the basement,
law enforcement found several items consistent with money laundering,
including plastic bags, money counters, sealers, rubber bands, boxes, and a
ledger. Law enforcement also found two bags of currency in the washing
machine. Under the stairwell, law enforcement found additional U.S. currency.
Law enforcement inquired as to how much currency was in the bags. Defendant
QI ZHUANG HUANG indicated that it was over $1.4 million.

9. Based on the investigation, my training and experience, there is
probable cause to believe that the currency found at the Stash House is
connected to the DTO/MLO operation that is conducted in New Jersey, New
York, and elsewhere.
